Determination unanimously confirmed and petition dismissed without costs. Memorandum: The determination that petitioner, a real estate broker, engaged in a fraudulent practice (see, Real Property Law § 441-c [1]) is supported by substantial evidence. The record supports the finding of the Administrative Law Judge, adopted by the Secretary of State, that petitioner showed prospective buyers of a subdivision lot a plat map indicating that certain improvements would be provided by the developer when petitioner should reasonably have known that these amenities would not be provided. (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Rosenbloom, J.) Present — Callahan, J. P., Green, Balio, Lawton and Davis, JJ.